DETAILED ACTION
This office action is in response to applicant’s filing dated June 3, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
 
Status of Claims
Claim(s) 1-22 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 3, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and cancelation of claim(s) 23-32.
Applicants elected without traverse Group I, drawn to a method of preventing or inhibiting fibrosis in a human comprising administering to a human at least one of Compounds 1-58, or any combination thereof as the elected invention and (i-c) the activity of at least NEU3 in desialylating SAP is inhibited as the effect species and Compound 1:  

    PNG
    media_image1.png
    129
    303
    media_image1.png
    Greyscale

as the elected compound species in the reply filed on February 6, 2020.  The requirement is still deemed proper.  Claim(s) 3, 4, 6-9, and 13-22 remain withdrawn.
	Claims 1, 2, 5, and 10-12 are presently under examination as they relate to the elected species: the activity of at least NEU3 in desialylating SAP is inhibited and Compound 1.

Priority
The present application is a continuation of PCTUS/2017/050435 filed on September 7, 2017, which claims benefit of US Provisional Application No. 62/384,987 filed on September 8, 2016.  The effective filing date of the instant application is September 8, 2016.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Honda et al (JP 2015-30715, translation obtained from Espacenet, September 20, 2021).
Regarding claim 1, Honda teaches a pharmaceutical composition for preventing and/or treating pulmonary fibrosis, including idiopathic pulmonary fibrosis (IPF) [0006]; a pharmaceutical composition for preventing and/or treating pulmonary fibrosis which comprises 

Regarding claim 5, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).  Moreover, zanamivir inherently inhibits NEU3 as evidenced by Hata el al et al (Antimicrob Agents Chemother, 2008; 52(10):3484-3491) see Abstract.  Similarly, with regard to claim 12, zanamivir inherently inhibits at least 2 human sialidases in human as evidenced by Hata (see Abstract).   

Regarding claim 10, Honda teaches the "administration" in the present invention can be performed by a route such as oral [0043].  Orally reads on systemically.

Regarding claim 11, Honda teaches preferably zanamivir is nasal (inhalation) but are not particularly limited [0043].  By broadest reasonable interpretation, inhalation reads on local administration in at the lung.
Thus, the teachings of Honda anticipate the method of claims 1, 2, 5, and 10-12.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (JP 2015-30715, translation obtained from Espacenet, September 20, 2021) in view of Igdoura et al (US 2007/0074300 A1).
Honda teaches all the limitations of claims 1, 2, 5, and 10-12 (see 102 rejection above), except wherein the compound is the elected compound, Compound 1.
However, Igdoura teaches a method of inhibiting and or inactivating sialidase enzyme, said method comprising administering a sialidase inhibitor (claim 23); wherein the sialidase is ADDN (claim 12). Igdoura teaches ADDN is N-acetyl-2,3-dehydro-2-deoxyneuraminic acid (ADDN), which is equivalent to the instantly elected compound, Compound 1. Igdoura teaches a human subject may be treated [0038].  
prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any sialidase inhibitor) for another (Compound 1) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 1, 2, 5, and 10-12, with a reasonable expectation of success. 

Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 1, 2, 5, and 10-12 are cancelled.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628